DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Gass on June 2, 2021.
The application has been amended. Please amend the claim listing filed 24 May 2021 as follows: 
Please amend claim 94 as follows:
94. (Currently amended) The composition of claim [[4]] 69, wherein the peptide comprises MRWQEMNYIFYPR (SEQ ID NO: 208); or C-terminal acids or amides, or N- acetyl derivatives thereof; or pharmaceutically acceptable salts thereof.  
Please amend claim 95 as follows:
95. (Currently amended) The composition of claim [[4]] 69, wherein the peptide comprises RWQEMNYIFYPR (SEQ ID NO: 248); or C-terminal acids or amides, or N- acetyl derivatives thereof; or pharmaceutically acceptable salts thereof.  
Please amend claim 96 as follows:
69, wherein the peptide comprises RWQEMQYIFYPR (SEQ ID NO: 211); or C-terminal acids or amides, or N-acetyl derivatives thereof; or pharmaceutically acceptable salts thereof.
Please amend claim 102 as follows:
102. (Previously presented) The [[peptide]] method according to claim 100, wherein the peptide or C-terminal acids or amides, or N-acetyl derivatives thereof
Please add the following claims:
105. (New) The peptide of claim 4 or claim 104 wherein the peptide is derivatized.
106. (New) The peptide of claim 105 wherein the derivatization is acetylation, pegylation, biotinylation or acylation.
107. (New) The peptide of claim 106 wherein the derivative is PEG600, acetyl, biotin or palmityl.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art reference of record is Cohen et al. (US 2014/0296139 Al; published 2014). Although Cohen et al. teach peptides comprising the structure RWQEX1X2YIFY, Cohen et al. do not teach or suggest peptides that exhibit at least a 20% stability in mouse plasma for 60 minutes at 37°C and decreases free fatty acid levels inhuman primary adipocytes. Further, Applicants have demonstrated throughout the specification, see for example Tables 4 and 6, and in the remarks, filed December 21, 2020, that the peptide properties claimed are not inherent to the structure of a peptide of 8 to 20 amino acids in length comprising RWQE (SEQ ID NO: 294) and YIFY (SEQ ID NO: 295). In addition, the prior art does not teach or suggest a peptide of SEQ ID 3 is N or Q and does not teach or suggest a peptide comprising the amino acid sequence of formula I selected from the group consisting of SEQ ID NOs: 11, 17, 19, 21, 149, 172, 208, 211, 213, 217, 219, 241, and 248.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658